*352Voto disidente del
Juez Asociado Señor Negrón García.
“Hacer fácil lo que es difícil constituye una falsificación peor que otras, aunque se perpetre en nombre de la peda-gogía (falsa). Y, como ha dicho Alvaro D’Ors, es más forma-tivo aprender una cosa difícil que cien fáciles.” A. de la Oliva Santos y M.A. Hernández, Lecciones de Derecho Pro-cesal, 2da ed., Barcelona, Ed. Promociones Pubs. Universi-tarias, 1984, Vol. I (Nota Introductoria). Discrepamos del trámite y decisión adoptada por la mayoría del Tribunal. Distinto a la brevedad posible, confirmaríamos el dictamen del Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, Juez).
I
Con la aprobación de la Ley de la Universidad de Puerto Rico, Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601 et seq.), se estableció el Consejo de Educación Superior (en adelante el Consejo) como nuevo organismo de gobierno de la Universidad de Puerto Rico (en adelante U.P.R.). Éste es integrado por ocho (8) miembros, todos nombrados por el Gobernador con el consejo y consentimiento del Senado de Puerto Rico. 18 L.P.R.A. sec. 602(b)(1). Naturalmente, to-dos los puestos disponibles a raíz de la Ley Núm. 1, supra, fueron ocupados por personas seleccionadas por el Gober-nador en ese momento.(1) El Consejo tenía la función dual *353de administrar la U.P.R. y, además, licenciar y acreditar las instituciones privadas de educación superior que se so-metieran voluntariamente. Este proceso de licénciamiento y acreditación advino de forma obligatoria con la aproba-ción de la Ley Núm. 31 de 10 de mayo de 1976 (18 L.P.R.A. see. 2101 et seq.). Este binomio funcional fue objeto de se-rias críticas por varios sectores fundamentados en su poten-cial conflicto de intereses.
Así las cosas, la Asamblea Legislativa aprobó la Ley Núm. 12 de 7 de junio de 1993 (18 L.P.R.A. see. 621c) y la Ley Núm. 16 de junio de 1993 (18 L.P.R.A. see. 602) y la Ley Núm. 17 de la misma fecha, 18 L.P.R.A. sees. 852-8521, 2101. La Ley Núm. 16, supra, creó un nuevo cuerpo rector de la U.P.R. —la Junta de Síndicos de la U.P.R.— a la cual le traspasó los poderes y las facultades que poseía en esa capacidad el Consejo. Los propósitos de esta medida, según su exposición de motivos, fueron bifur-car las funciones del organismo rector de la U.P.R. y del cuerpo acreditador de las instituciones privadas de educa-ción súperior, para así superar la posibilidad de cualquier conflicto de interés. Se quiso crear, además, un ente “que pueda dedicar todo su tiempo y esfuerzo a servir como cuerpo rector de la Universidad y que tenga representación de miembros de la comunidad universitaria”. 1993 (Parte 1) Leyes de Puerto Rico 50, 51. La Ley Núm. 12, supra, complementó este traspaso de funciones al designar a la Junta de Síndicos como el órgano con la facultad para es-tablecer los procedimientos correspondientes para solici-tar, recibir, custodiar y administrar los fondos de la U.P.R.
Finalmente, la Ley Núm. 17, supra, puso fin a la duali-dad de funciones del Consejo al asignarle exclusivamente la función de licenciar y acreditar las instituciones privadas de educación superior.
Al día siguiente de haberse aprobado estas leyes, el 17 de junio, Awilda Aponte Roque y los demás miembros del Consejo (excepto el Secretario de Educación) —en su carác-*354ter institucional y personal— solicitaron(2) al Tribunal Superior, Sala de San Juan, un injunction preliminar y per-manente y un decreto de inconstitucionalidad. El 21 de junio de 1993 dicho foro celebró una vista para considerar la solicitud de entredicho provisional e injunction preliminar. Al otro día, 22 de junio, denegó esta solicitud. Posteriormente, luego de varios trámites procesales,(3) el 5 de agosto el tribunal de instancia dictó sentencia decla-rando sin lugar la demanda. Contra ese dictamen se pre-sentó un escrito de apelación el 20 de agosto de 1993 y, simultáneamente, una moción en auxilio de jurisdicción. La Sala de Verano acordó referirlo al Pleno.
Los peticionarios Awilda Aponte Koque, et al., señalan ocho (8) errores, entendiendo que estos involucran cuestio-nes constitucionales sustanciales que ameritan que su es-crito sea acogido como una apelación. Son susceptibles de agruparse en tres (3) predicados: primero, la naturaleza y estirpe jurídica de la autonomía universitaria y la libertad académica institucional; segundo, la legitimación activa del Consejo frente a las acciones del Gobierno, y tercero, si como resultado de la aprobación de estas leyes sus miem-bros fueron destituidos y de haberlo sido fue ilegal.(4)
*355II
El Art.II, Sec. 5 de la Carta de Derechos, Const. E.L.A., L.P.R.A ., Tomo 1, ed.1982, pág. 271, proclama que “[t]oda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y las libertades fundamentales”. En este precepto detectamos inmerso, como elemento indispensable para su consecución, la liber-tad académica o de cátedra apuntalada en el clima que debe prevalecer en toda democracia. Complemento de lo anterior, tenemos el derecho a la libertad de expresión y asociación establecido en el Art. II, Sec. 4 de la Const. E.L.A., L.P.R.A., Tomo 1. No olvidamos —y en nuestros disensos así la hemos defendido— la libertad de cátedra, García Gabán v. U.P.R., 120 D.P.R. 167, 185 (1987), y el principio de que la educación universitaria “se efectúa en un ámbito de intercambio de ideas, de contradicciones, de examen a fondo del conocimiento con el propósito de desa-rrollar un sentido crítico. Se le ofrecen [al inventario] diversas perspectivas que deberán pesar en su búsqueda de la verdad. ... El universitario ha de desarrollar, con la ayuda del maestro, el convencimiento de que el aprendi-zaje es obra de la voluntad personal y del empeño particular del individuo. La universidad, por lo tanto, debe estar abierta a los aires de extramuros, al fluir incesante de ideas y opiniones que expongan al estudiante a ese mundo com-plejo y conflictivo del conocimiento”. (Enfasis suplido.) De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 502 (1989), opi-nión disidente.
Ahora bien, en recta juridicidad, difícilmente en este caso puede sostenerse un decreto de inconstitucionalidad fundamentado en loas a la autonomía universitaria y liber-tad de cátedra, corolarios del derecho de expresión y asociación. No podemos tomar la autonomía universitaria y la libertad académica dogmáticamente, como artículos de fe, ni sobrecargarlos conceptualmente con una densidad ju-*356rídica doctrinal que no poseen. Hacerlo desbordaría el ám-bito de revisión judicial. Autonomía universitaria no signi-fica una isla institucional al margen de los otros poderes del Gobierno.
Sin menoscabo de un análisis ulterior, basta señalar —con todo respeto— que la mayoría pretende construir ar-tificialmente un castillo jurídico en arena movediza, e in-tervenir inintencionalmente en unos procesos y fuerzas po-lítico-partidistas que, independientemente de que sean o no de nuestro agrado, nos están vedados pues tienen su propio campo de acción en los poderes Ejecutivo y Legislativo del Gobierno.
La actuación mayoritaria pasa por alto que no nos co-rresponde juzgar la sabiduría e idoneidad de un esquema legislativo si no vulnera la Constitución. De repente, pa-rece olvidado que la dirección y el gobierno corresponde a las dos (2) ramas políticas y que, en palabras recientes del Juez Asociado Señor Fuster Berlingeri, “[s]i hay o no razo-nes prácticas o de política pública para mantener las es-tructuras actuales [del Consejo] o cambiarlas es cuestión que le toca decidir primordialmente a las ramas políticas del Gobierno”. (Enfasis suplido.) Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
1 1 — 1
En buena metodología apelativa-adjudicativa, la deter-minación inicial de la existencia o no de una cuestión cons-titucional sustancial depende de que se demuestre que tal reclamo aduzca hechos que razonablemente permitan con-cluir que efectivamente se han infringido intereses consti-tucionales protegidos y susceptibles de un remedio judicial. Sólo entonces cabe evaluar si tales intereses son sustancia-les y si hay ausencia de justificación razonable que avale las acciones del Estado. Hemos dicho al respecto que “no existe tal cuestión [constitucional sustancial] si un examen *357del planteamiento invocado refleja la presencia de un error, que tiende a involucrar un argumento constitucional inexistente”. (Énfasis suplido.) Com. Asuntos de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 720 (1980). Véase, además, Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803, 809-812 (1988).
Un estudio sosegado y minucioso de los autos nos ha convencido que no se ha demostrado esa sustancialidad y de que se hayan vulnerado realmente los derechos constitucionales. A menos que la mayoría desee reescribir nuestra Constitución y establecer un nuevo prontuario y guías en torno a la dinámica político-partidista del país, no vemos cómo pueda anularse este nuevo diseño legislativo.
Ciertamente —no es objeto de argumentación seria— que la Legislatura actuó, dentro del ámbito de su autori-dad, en la aprobación de estas leyes al crear la Junta de Síndicos de la U.P.R. como un nuevo departamento ejecu-tivo y modificar las funciones de otro (el Consejo). Tal fa-cultad le fue conferida expresamente en, nuestra Constitu-ción:
La Asamblea Legislativa tendrá facultad para crear, consoli-dar o reorganizar departamentos ejecutivos y definir sus funciones. Art. Ill, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 343.
La Exposición de Motivos de la Ley Núm. 16 señala:
La Universidad de Puerto Rico es gobernada al presente por el Consejo de Educación Superior que funge a la vez como Junta de Gobierno de la Universidad de Puerto Rico y como ente que licencia y acredita otras instituciones de educación superior y sus programas. Esta función dual del Consejo de Educación Superior no sólo ha impedido que el Consejo actual pueda dedicar todo su tiempo y esfuerzo a servir como cuerpo rector de la Universidad, sino que ha colocado al cuerpo y sus miembros en una situación de posible conflicto de intereses lo que ha sido señalado en diversas ocasiones por distintos grupos, entidades académicas, y ciudadanos particulares.
A los fines de que la Universidad de Puerto Rico cuente con un cuerpo rector dedicado exclusivamente a gobernar la Uni-*358versidad de Puerto Rico en el cual el interés público esté repre-sentado por ciudadanos distinguidos y tenga además una re-presentación de los miembros de la comunidad universitaria, se crea la Junta de Síndicos de la Universidad de Puerto Rico para gobernar y administrar el sistema universitario • del estado. (Énfasis suplido.) 1993 (Parte 1) Leyes de Puerto Rico 50-51.
Por su parte, la Ley Núm. 17, supra, dispuso:
Con el transcurrir del tiempo, se ha reclamado, dentro y fuera de la Universidad de Puerto Rico, la necesidad de separar las dos funciones que, por mandato de ley, ejerce el Consejo de Educación Superior. Abonan a ese reclamo los siguientes facto-res: la creciente complejidad del Sistema Universitario Público que requiere una mayor atención de su cuerpo de gobierno; el acelerado desarrollo de las Instituciones Privadas de Educación Superior y su notable multiplicación; y las exigencias federales referentes a la financiación de programas universitarios.
Esta Ley tiene como propósito separar las funciones de licen-ciar y acreditar instituciones universitarias privadas y las fun-ciones correspondientes al gobierno de la Universidad del Estado. Para ello se crea el Consejo de Educación Superior. 1993 (Parte 1) Leyes de Puerto Rico 57.
No se ha aportado evidencia suficiente para poner a este Tribunal en la posición de cuestionar la legitimidad de los propósitos de esta legislación. Todo lo contrario, según el ilustrado foro de instancia sentenció, obran en autos nume-rosas comunicaciones y ponencias —de la Asociación de Co-legios y Universidades Privadas en Puerto Rico, de la Co-misión de Educación de la Middle States Association e, incluso, del entonces Presidente del Consejo, Doctor Padró Yumet— expositivas del conflicto de interés aludido. En la Asamblea Legislativa del cuatrienio pasado (1988-1992), se presentaron dos (2) proyectos para deslindar ambas funciones.
Más aún, en el plano de la campaña electoral, los can-didatos a gobernación por el Partido Popular Democrático (P.P.D.) y el Partido Nuevo Progresista (P.N.P.) prometie-ron que el Consejo cesaría de licenciar programas univer-sitarios privados.
*359Ann así, los peticionarios Awilda Aponte Roque et al., aducen un discrimen político apuntalado en que, a raiz de las elecciones, el Gobernador electo doctor Rosselló Gonzá-lez conminó a todos los miembros del Consejo, Presidente U.P.R., rectores y decanos a que renunciaran, y que se crearía una nueva Junta de Síndicos para regir los desti-nos universitarios.
La naturaleza de nuestra función revisora de la Consti-tución impide, ante una declaración clara y legítima de propósitos de la Asamblea Legislativa —apoyado por un amplio historial legislativo— que emprendamos a des-tiempo, con una lámpara vacía de quinqué, una búsqueda de motivos obscuros o escondidos fundados en tales aseveraciones.(5) Nuevamente, parece olvidado que la “po-lítica pública y la intención legislativa se investigan en los trámites, debates, informes y finalmente en los textos culmi-nantes de. los estatutos”. (Énfasis suplido.) Pueblo v. González Malavé, 116 D.P.R. 578, 586 (1985).
IV
Ni el reclamo de autonomía universitaria ni tampoco la libertad de cátedra están lesionados en este caso o respal-dados por una prueba que justifique la intervención de este Tribunal. Un análisis de las facultades conferidas a la nueva Junta de Síndicos de la U.P.R. no revela amenazas nuevas, per se, a la autonomía universitaria, pues simple-mente las facultades que tenía el Consejo han sido trans-feridas a esa Junta. Si algo reflejan los autos es que esta-mos ante un planteamiento prematuro y conceptual que la mayoría del Tribunal no debe adjudicar a destiempo. Ha-cerlo es enterrar de un plumazo las normas de abstención *360hace unos días reconocidas: “[e]ste Tribunal tiene el deber, reiterado y cumplido en repetidas ocasiones, de no decidir a destiempo cuestiones constitucionales y así evitar pro-nunciamientos de índole consultiva, sin proporción a los hechos. Véanse, e.q.: Hernández Agosto v. Betancourt, 118 D.P.R. 79, 86-87 (1986); Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968).” (Énfasis suplido.) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 188 (1993).
Por otro lado, la composición de la nueva Junta de Sín-dicos de la U.P.R. tampoco presenta, de su faz, defectos constitucionales o infracción a la libertad de cátedra. Se argumenta el hecho de que los nombramientos del Consejo se hacen de forma escalonada para impedir que éste se encuentre a merced de los cambios de gobierno. Es un dato histórico, de fácil comprobación, que la Ley Núm. 135 de 1942 (18 L.P.R.A. sees. 631-636 y 638-658) la cual creó el Consejo Superior de Enseñanza, y la Ley Núm. 1, supra, la cual derogó a aquél y estableció el Consejo, aumentaron su composición, lo cual unido a las vacantes existentes siem-pre ha permitido que los gobernadores incumbentes pue-dan nombrar personas de su predilección. Obviamente, el elemento político partidista estuvo presente en ese proceso de selección y viabilizó un control institucional. Ante esta realidad, más allá del papel legal, ¿cómo pueden entonces los peticionarios Awilda Aponte Roque et al. argumentar que la fórmula de escalonamiento en los términos de la Ley Núm. 1, supra, “dio plena vigencia a los postulados de au-tonomía y libertad académica”?
Naturalmente, los puestos creados por la nueva ley son inicialmente ocupados por las personas que nombre el Gobernador.(6) Ello no la invalida, pues es incidental a su aprobación. No crea una situación distinta a las leyes an-*361tecesoras del Consejo, ni se aparta a lo que de ordinario ocurre al crearse o ampliarse nuevas juntas o departamen-tos ejecutivos. Además, luego de estos primeros nombra-mientos, la ley reproduce la fórmula de que los subsiguien-tes se harán en forma escalonada. Si antes fue bueno y constitucional, ¿por qué ahora no lo es?
Este enfoque no es ad hoc. No puede divorciarse el clima universitario —libertad de asociación y expresión, esto es, los derechos civiles de los educadores, profesores y estu-diantes— de los poderes de la Asamblea Legislativa. “Este es un asunto que corresponde atender a la Asamblea Legis-lativa, en cumplimiento de los mandatos constitucionales, para marcar los límites de la reglamentación intrauniversitaria. No se trata de una cuestión que corres-ponda exclusivamente a la autonomía de la Universidad” (Énfasis suplido.) Informe Especial Sobre la Libertad Aca-démica en la U.P.R, Comisión de Derechos Civiles, Lino J. Saldaña, Presidente, 15 de marzo de 1967, pág. 22.
Finalmente, se alega que la promulgación de estas me-didas ha tenido el efecto de destituir ilegalmente a los miembros del Consejo. El argumento adolece del mismo defecto. ¿En qué consiste la destitución aludida? Ellos con-tinúan siendo miembros del Consejo, no se han alterado las dietas que perciben ni el término por el cual fueron nombrados; sólo se han modificado algunas de sus funciones. Antes estaban a cargo de la acreditación y co-rrección de las licencias a Instituciones Privadas de Edu-cación Superior y administrar la U.P.R. Las nuevas leyes le asignan sólo la primera de estas dos (2) funciones.
Curiosamente, los propios peticionarios, Awilda Aponte Roque et al., implícitamente aceptan la facultad legislativa para efectuar estos cambios al argumentar, como alterna-tivas menos drásticas, “aumentar el número de miembros del Consejo para dar representación a estudiantes —y pro-fesores— y delegar en un nuevo cuerpo las funciones de supervisar las instituciones privadas”. (Énfasis suplido.) *362Moción en auxilio de jurisdicción, pág. 12. Esa argumenta-ción derrota su tesis central. Si en lugar de separar las funciones, la Ley Núm. 16, supra, hubiese duplicado el nú-mero de miembros del Consejo —propiciando así una ma-yoría de nombramientos por el actual Poder Ejecutivo— ¿sería inconstitucional? Obviamente no. ¿Podemos enton-ces, en abstracto, forzar nuestra intervención para variar o anular el esquema legislativo? ¿Bajo qué misteriosa lógica la mayoría pretende sostener que los actuales concejales —nombrados por la anterior administración— están más capacitados e investidos de un don privilegiado para ga-rantizar y velar la autonomía universitaria y la libertad académica?
V
Teóricamente, a través de las facultades de la Junta de Síndicos de la U.P.R. —al igual que las anteriores que tenía el Consejo— puede interferirse indebidamente con las áreas relacionadas con quién habrá de enseñar, qué se en-señará, cómo se enseñará y quién ha de ser admitido a estudiar en la U.P.R. Sin embargo, repetimos, sólo pode-mos enfrentarnos a situaciones concretas y reales. De ello ocurrir, sin duda, como en el pasado procederíamos a vin-dicar inmediatamente los derechos constitucionales de to-dos los afectados. García Cabán v. U.P.R., supra.
En ausencia de reclamo específico de un menoscabo real a los derechos constitucionales sustanciales, hemos de su-perar la tentación de atender y entender cuestiones hipo-téticas, abstractas o contingentes. Ello equivaldría a emitir una opinión consultiva. R. Serrano Geyls, Derecho Consti-tucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 116-119. Nos convertiría en un super Gobierno usurpando funciones que no nos competen.
En resumen, según enjuició el reputado tribunal de ins-*363tanda, los petidonarios Awilda Aponte Roque et al., como “miembros del CES desean continuar como hasta el pre-sente o en la alternativa que se adopte la idea que otras personas han propuesto. Al día de hoy existe un enfoque distinto por el nuevo gobierno en funciones. No corres-ponde a este Tribunal entrar a la arena política para diri-mir si tal o cual programa del nuevo gobierno es sabio o no. Ello es prerrogativa de las ramas políticas de nuestro go-bierno (Ejecutiva y Legislativa)”. Sentencia, pág. 27.
Ese deseo de los peticionarios Awilda Aponte Roque et al. no es suficiente. Ciertamente no hay interconexión o ligazón de causa o efecto en sus planteamientos. Así acla-rado, en el fondo, sólo estamos ante una tesis de origen político-partidista no susceptible de ser configurada como lesión constitucional legítima, que pretende únicamente controlar las estructuras prevalecientes y perpetuar incum-bentes nombrados por una administración de un partido (Partido Popular Democrático) que perdió las elecciones.
Sinceramente, ¿plantea esta apelación una cuestión constitucional sustancial?
Una nota final. Suscribimos totalmente las expresiones en torno a la independencia judicial expuesta por el Juez Presidente Señor Andréu García en su voto particular. Nuestro disenso responde al ejercicio extraído de esos valores. En cuanto a su peculiar apreciación de las razones que han movido a la mayoría a acoger esta apelación, nos remitimos a los fundamentos aquí expuestos.

(1) Hasta entonces el organismo rector de la Universidad de Puerto Rico (en adelante U.P.R.) era el Consejo Superior de Enseñanza integrado por su Presidente, el Secretario de Instrucción Pública y seis (6) ciudadanos, dos (2) de ellos educadores prominentes, nombrados por diez (10) años por el Gobernador con el consejo y con-sentimiento del Senado. Véase Ley Núm. 135 de 7 de mayo de 1942, según enmen-dada, 18 L.P.R.A. sees. 631-636 y 638-658.
De conformidad con esa nueva Ley Núm. 1 (18 L.P.R.A. see. 601 et seq.), estas personas pasaron a formar parte del Consejo de Educación Superior (en adelante Consejo). De esta manera se produjeron dos (2) nominaciones, además de las surgidas a raíz de la terminación del nombramiento de algunos miembros del antiguo Consejo.


(2) Partimos de la premisa de que los peticionarios poseen legitimación activa de carácter personal y que sus reclamos son inseparables del Consejo como institución.


(3) De esta resolución solicitaron reconsideración sin éxito. Posteriormente acu-dieron a este Foro y proveimos un no ha lugar.


(4) Argumentan y elevan a rango de derecho constitucional la autonomía uni-versitaria bajo las libertades garantizadas por la Primera y Decimocuarta Enmien-das de la Constitución federal y por las Sees. 4 y 6 del Art. II, Const. E.L.A., L.P.R.A., Tomo 1, y bajo el derecho fundamental a la educación garantizado por el Art. II, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1, resolver que las Leyes Núms. 16 (18 L.P.R.A. see. 602), 17 (18 L.P.R.A. sees. 852-8521, 2101) y 12 (18 L.P.R.A. sec. 621c) no inciden sobre el derecho constitucional a la libertad académica institucional y a la autonomía de la Universidad de Puerto Rico (en adelante la Universidad); adjudicar que la Universidad, representada por el Consejo de Educación Superior carece de legitima-ción activa para demandar al Gobernador en defensa de su derecho a la libertad académica institucional y autonomía; decidir que al Consejo y sus miembros no les ampara el derecho a la libertad académica institucional porque las funciones del Consejo son administrativas y no académicas y no toman decisiones académicas sino puramente administrativas; decidir que los miembros del Consejo no fueron desti-tuidos de sus cargos como junta de gobierno de la Universidad, y que la destitución no se debió a motivaciones políticas.


(5) García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Kassel v. Consolidated Freighways Corp., 450 U.S. 662 (1981); Weinberger v. Weisenfeld, 420 U.S. 636, 648 esc. 16 (1975); Chevron U.S.A. v. Natural Res. Def. Council, 467 U.S. 837 (1984).


(6) Excepto el representante estudiantil y los dos (2) profesores.